



EXHIBIT 10.1
REVOLVING LINE OF CREDIT NOTE


$25,000,000.00
 
Lincoln, Nebraska
 
 
July 26, 2019



FOR VALUE RECEIVED, the undersigned THE BUCKLE, INC. and BUCKLE BRANDS, INC.
("Borrower") promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION ("Bank") at its office at MAC N8032-034, 1248 O Street, 3rd Floor,
Lincoln, Nebraska 68508, or at such other place as the holder hereof may
designate, in lawful money of the United States of America and in immediately
available funds, the principal sum of Twenty-Five Million Dollars
($25,000,000.00), or so much thereof as may be advanced and be outstanding
pursuant to the terms of the Credit Agreement, as defined herein, with interest
thereon, to be computed on each advance from the date of its disbursement as set
forth herein.


DEFINITIONS:


As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:


(a)    "Daily One Month LIBOR" means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a one (1) month period.


(b)    "LIBOR" means the rate of interest per annum determined by Bank based on
the rate for United States dollar deposits for delivery of funds for one (1)
month as published by the ICE Benchmark Administration Limited, a United Kingdom
company, at approximately 11:00 a.m., London time, or, for any day not a London
Business Day, the immediately preceding London Business Day (or if not so
published, then as determined by Bank from another recognized source or
interbank quotation); provided, however, that if LIBOR determined as provided
above would be less than zero percent (0.0%), then LIBOR shall be deemed to be
zero percent (0.0%).


(c)    "London Business Day" means any day that is a day for trading by and
between banks in dollar deposits in the London interbank market.


INTEREST:


(a)    Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) at a
fluctuating rate per annum determined by Bank to be one and twenty-five
hundredths percent (1.25%) above Daily One Month LIBOR in effect from time to
time. Bank is hereby authorized to note the date and interest rate applicable to
this Note and any payments made thereon on Bank's books and records (either
manually or by electronic entry) and/or on any schedule attached to this Note,
which notations shall be prima facie evidence of the accuracy of the information
noted.


(b)    Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR.
In determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.


(c)    Default Interest. The Bank shall have the option in its sole and absolute
discretion to have the outstanding principal balance of this Note bear interest
at an increased rate per annum (computed on the basis of a 360-day year, actual
days elapsed) equal to four percent (4%) above the rate of interest from time to
time applicable to this Note (i) from and after the maturity date of this Note;
(ii) from and after the date prior to the maturity date of this Note when all
principal owing hereunder becomes due and payable by acceleration or otherwise;
and/or (iii) upon the occurrence and during the continuance of any Event of
Default.







--------------------------------------------------------------------------------





BORROWING AND REPAYMENT:


(a)    Borrowing and Repayment of Principal. Borrower may from time to time
during the term of this Note borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above.
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for Borrower, which balance may be endorsed hereon
from time to time by the holder. The outstanding principal balance of this Note
shall be due and payable in full on July 31, 2021.


(b)    Payment of Interest. Interest accrued on this Note shall be payable on
the last day of each month, commencing July 31, 2019, and on the maturity date
set forth above.


(c)    Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of (i)
DENNIS H. NELSON, or THOMAS B. HEACOCK, any one acting alone (subject to any of
Bank’s applicable authentication policies or procedures, which may require that
a particular individual-including another specific individual listed
above-provide verification of the identity of the requestor), who are authorized
to request advances and direct the disposition of any advances until written
notice of the revocation of such authority is received by the holder at the
office designated above, or (ii) any person, with respect to advances deposited
to the credit of any deposit account of Borrower, which advances, when so
deposited, shall be conclusively presumed to have been made to or for the
benefit of Borrower regardless of the fact that persons other than those
authorized to request advances may have authority to draw against such account.
The holder shall have no obligation to determine whether any person requesting
an advance is or has been authorized by Borrower.


(d)    Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.


PREPAYMENT:


Borrower may prepay principal on this Note at any time, in any amount and
without penalty. If principal under this Note is payable in more than one
installment, then any prepayments of principal shall be applied to the most
remote principal installment or installments then unpaid.


EVENTS OF DEFAULT:


This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated January 31, 2011, as
amended from time to time (the "Credit Agreement"). Any default in the payment
or performance of any obligation under this Note, or any defined event of
default under the Credit Agreement, shall constitute an "Event of Default" under
this Note.


MISCELLANEOUS:


(a)    Remedies. Upon the sale, transfer, hypothecation, assignment or other
encumbrance, whether voluntary, involuntary or by operation of law, of all or
any interest in any real property securing this Note, if any, or upon the
occurrence of any Event of Default, the holder of this Note, at the holder's
option, may declare all sums of principal and interest outstanding hereunder to
be immediately due and payable without presentment, demand, notice of
nonperformance, notice of protest, protest or notice of dishonor, all of which
are expressly waived by Borrower, and the obligation, if any, of the holder to
extend any further credit hereunder shall immediately cease and terminate.
Borrower shall pay to the holder immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys'
fees (to include outside counsel fees and all allocated costs of the holder's
in-house counsel), expended or incurred by the holder in connection with the
enforcement of the holder's rights and/or the collection of any amounts which
become due to the holder under this Note whether or not suit is brought, and the
prosecution or defense of any action in any way related to this Note, including
without limitation, any action for declaratory relief, whether incurred at the
trial or appellate level, in an arbitration proceeding or otherwise, and
including any of the foregoing incurred in connection with any bankruptcy
proceeding (including without limitation, any adversary proceeding, contested
matter or motion brought by Bank or any other person) relating to Borrower or
any other person or entity.


    





--------------------------------------------------------------------------------





(b)    Collateral Exclusion. No lien or security interest created by or arising
under any deed of trust, mortgage, security deed, or similar real estate
collateral agreement (“Lien Document”) shall secure the Note Obligations unless
such Lien Document specifically describes the promissory note(s), instrument(s)
or agreement(s) evidencing Note Obligations as a part of the indebtedness
secured thereby. This exclusion shall apply notwithstanding (i) the fact that
such Lien Document may appear to secure the Note Obligations by virtue of a
cross-collateralization provision or other provisions expanding the scope of the
secured obligations, and (ii) whether such Lien Document was entered into prior
to, concurrently with, or after the date hereof. As used herein, “Note
Obligations” means any obligations under this Note, as amended, extended,
renewed, refinanced, supplemented or otherwise modified from time to time, or
under any other evidence of indebtedness that has been modified, renewed or
extended in whole or in part by this Note, as amended, extended, renewed,
refinanced, supplemented or otherwise modified from time to time.


(c)    Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.


(d)    Governing Law. This Note shall be governed by and construed in accordance
with the laws of Nebraska, but giving effect to federal laws applicable to
national banks, without reference to the conflicts of law or choice of law
principles thereof.


(e)    Effective Date. The effective date of this Note shall be the date that
Bank has accepted this Note and all conditions to the effectiveness of the
Credit Agreement have been fulfilled to Bank’s satisfaction.  Notwithstanding
the occurrence of the effective date of this Note, Bank shall not be obligated
to extend credit under this Note until all conditions to each extension of
credit set forth in the Credit Agreement have been fulfilled to Bank's
satisfaction.
    
IN WITNESS WHEREOF, the undersigned has executed this Note to be effective as of
the effective date set forth herein.


THE BUCKLE, INC.


By: /s/ DENNIS H. NELSON        
DENNIS H. NELSON,
PRESIDENT, CHIEF EXECUTIVE OFFICER


BUCKLE BRANDS, INC.


By: /s/ DENNIS H. NELSON        
DENNIS H. NELSON,
PRESIDENT, CHIEF EXECUTIVE OFFICER
FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of July
26, 2019, by and between THE BUCKLE, INC. and BUCKLE BRANDS, INC., both a
Nebraska corporation (each individually, a "Borrower"), and WELLS FARGO BANK,
NATIONAL ASSOCIATION ("Bank"). Each reference herein to “Borrower” shall mean
each and every party, collectively and individually, defined above as a
Borrower.


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of January 31, 2011, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.    Section 1.1. (a) is hereby amended by deleting "July 31, 2019" as the last
day on which Bank will make advances under the Line of Credit, and by
substituting for said date "July 31, 2021." Any promissory note delivered in
connection with this Amendment shall replace and be deemed the Line of Credit
Note defined in and made pursuant to the Credit Agreement.


2.    Section 1.1. (b) is hereby deleted in its entirety, and the following
substituted therefor:


“(b) Letter of Credit Subfeature. As a subfeature under the Line of Credit, Bank
agrees from time to time during the term thereof to issue or cause a branch, a
subsidiary or an affiliate to issue standby letters of credit and sight
commercial letters of credit for the account of Borrower ("Subfeature Letters of
Credit"); provided however, that the aggregate undrawn amount of all outstanding
Subfeature Letters of Credit shall not at any time exceed Ten Million Dollars
($10,000,000.00). Bank shall have no obligation to issue a Subfeature Letter of
Credit if (i) any order, judgment, or decree of any governmental authority or
arbitrator shall, by its terms, purport to enjoin or restrain Bank from issuing
such Subfeature Letter of Credit, or any law applicable to Bank or any request
or directive (whether or not having the force of law) from any governmental
authority with jurisdiction over Bank shall prohibit or request that Bank
refrain from the issuing of letters of credit generally or such Subfeature
Letter of Credit in particular, or (ii) such Subfeature Letter of Credit would
violate one or more policies of Bank applicable to letters of credit generally,
or (iii) if amounts demanded to be paid under any Subfeature Letter of Credit
will or may not be in United States Dollars. The form and substance of each
Subfeature Letter of Credit shall be subject to approval by Bank, in its sole
discretion. No Subfeature Letter of Credit shall have an expiration date more
than three hundred sixty-five days (365) days beyond the maturity date of the
Line of Credit. The undrawn amount of all Subfeature Letters of Credit shall be
reserved under the Line of Credit and shall not be available for borrowings
thereunder. Each Subfeature Letter of Credit shall be subject to the additional
terms and conditions of Bank's standard standby letter of credit agreement or
Bank’s standard commercial letter of credit agreement and all applications and
related documents required by Bank in connection with the issuance thereof. Each
drawing paid under a Subfeature Letter of Credit shall be deemed an advance
under the Line of Credit and shall be repaid by Borrower in accordance with the
terms and conditions of this Agreement applicable to such advances; provided
however, that if advances under the Line of Credit are not available, for any
reason, at the time any drawing is paid, then Borrower shall immediately pay to
Bank the full amount drawn, together with interest thereon from the date such
drawing is paid to the date such amount is fully repaid by Borrower, at the rate
of interest applicable to advances under the Line of Credit.”


3.    Section 1.2. (a) is hereby deleted in its entirety, and the following
substituted therefor:


“(a)    Interest. The outstanding principal balance of each credit subject
hereto shall bear interest at the rate of interest set forth in each promissory
note or other instrument or document executed in connection therewith.”







--------------------------------------------------------------------------------





4.    Section 1.2. (c) is hereby deleted in its entirety, and the following
substituted therefor and the following is hereby added to the Credit Agreement
as Section 1.2. (d):


“(c)     Commercial Subfeature Letter of Credit Fees and Commissions.  Borrower
shall pay to Bank:


(i) non-refundable up front issuance fees or commissions for the issuance,
extension or increase of each commercial Subfeature Letter of Credit in an
amount equal to 1.00% of the face or increased amount, as applicable, of such
commercial Subfeature Letter of Credit, subject to Bank’s standard minimum
dollar amount then in effect for such activity), with such fees and commissions
payable at the time of issuance, extension or increase or, if applicable, by
such later date as may be specified in a billing for such amount sent by Bank to
Borrower; and


(ii) fees or commissions for each drawing under any such commercial Subfeature
Letter of Credit and for the occurrence of any transfer, assignment, amendment,
cancellation or other activity with respect to any such commercial Subfeature
Letter of Credit (including without limitation fees for document examination,
discrepancies, acceptances, deferred payment, reinstatement, document delivery,
special handling and other trade services), determined in accordance with Bank’s
standard fees and charges then in effect for such activity, and correspondent
bank fees and fees of any adviser, confirming institution or entity or other
nominated person, with such fees and commissions payable at the time of such
activity or, if applicable, by such later date as may be specified in a billing
for such amount sent by Bank to Borrower.


(d)    Standby Subfeature Letter of Credit Fees and Commissions.  Borrower shall
pay to Bank;


(i) non-refundable up front issuance fees or commissions for the issuance,
extension or increase (including any auto-extension) of each standby Subfeature
Letter of Credit in an amount equal to 1.00% per annum (computed on the basis of
a 360 day year, actual days projected to elapse) of the face or increased
amount, as applicable, of such standby Subfeature Letter of Credit calculated
over the projected term thereof (up to the scheduled expiration date), with such
fees and commissions payable at the time of issuance, extension or increase or,
if applicable, by such later date as may be specified in a billing for such
amount sent by Bank to Borrower; and


(ii) fees or commissions for each drawing under any such standby Subfeature
Letter of Credit and for the occurrence of any transfer, assignment, amendment,
cancellation or other activity with respect to such standby Subfeature Letter of
Credit (including without limitation fees for document examination,
discrepancies, reinstatement, document delivery, special handling and other
trade services), determined in accordance with Bank’s standard fees and charges
then in effect for such activity, and correspondent bank fees and fees of any
adviser, confirming institution or entity or other nominated person, with such
fees and commissions payable at the time of such activity or, if applicable, by
such later date as may be specified in a billing for such amount sent by Bank to
Borrower.”


5.    Sections 3.2. (b) and (c) are hereby deleted in their entirety, and the
following substituted therefor:


“(b)    Documentation. Bank shall have received all additional documents which
may be required in connection with such extension of credit including without
limitation, the following:


(i)    For the issuance of a commercial letter of credit under any credit
subject to this Agreement, Bank's standard Application for Commercial Letter of
Credit.


(ii)    For the issuance of a standby letter of credit under any credit subject
to this Agreement, Bank's standard Application for Standby Letter of Credit.
    
(c)    Letter of Credit Documentation. Prior to the issuance of any letter of
credit, Bank shall have received a Letter of Credit Agreement and any other
letter of credit documentation required by Bank, in each case completed and duly
executed by Borrower.”







--------------------------------------------------------------------------------





6.    Section 4.2. is hereby deleted in its entirety, and the following
substituted therefor:


"SECTION 4.2. ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of Borrower. If at any time any change in generally accepted
accounting principles would affect the computation of any covenant (including
the computation of any financial covenant) and/or pricing grid set forth in this
Agreement or any other Loan Document, Borrower and Bank shall negotiate in good
faith to amend such covenant and/or pricing grid to preserve the original intent
in light of such change; provided, that, until so amended, (i) such covenant
and/or pricing grid shall continue to be computed in accordance with the
application of generally accepted accounting principles prior to such change and
(ii) Borrower shall provide to Bank a written reconciliation in form and
substance reasonably satisfactory to Bank, between calculations of such covenant
and/or pricing grid made before and after giving effect to such change in
generally accepted accounting principles."


7.    The Bank’s address under Section 7.2. is hereby deleted in its entirety,
and the following substituted therefor:


“BANK:        WELLS FARGO BANK, NATIONAL ASSOCIATION
MAC N8032-034
1248 O Street, 3rd Floor
Lincoln, Nebraska 68508”
    
8.    The effective date of this Amendment shall be the date that all of the
following conditions set forth in this Section have been satisfied, as
determined by Bank and evidenced by Bank’s system of record. Notwithstanding the
occurrence of the effective date of this Amendment, Bank shall not be obligated
to extend credit under this Amendment or any other Loan Document until all
conditions to each extension of credit set forth in the Credit Agreement have
been fulfilled to Bank's satisfaction.


(a)    Approval of Bank Counsel. All legal matters incidental to the
effectiveness of this Amendment shall be satisfactory to Bank's counsel.


(b)    Documentation. Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed by all parties:


(i)
This Amendment and each promissory note or other instrument or document required
hereby.

(ii)
Corporate Resolutions and Certificate of Incumbency: Borrower (2).

(iii)
Such other documents as Bank may require under any other Section of this
Amendment.



(c)    Regulatory and Compliance Requirements. All regulatory and compliance
requirements, standards and processes shall be completed to the satisfaction of
Bank.


9.    Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.


10.    Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


11.    Borrower hereby covenants that Borrower shall provide to Bank from time
to time such other information as Bank may request for the purpose of enabling
Bank to fulfill its regulatory and compliance requirements, standards and
processes. Borrower hereby represents and warrants to Bank that all information
provided from time to time by Borrower or any Third Party Obligor to Bank for
the purpose of enabling Bank to fulfill its regulatory and compliance
requirements, standards and processes was complete and correct at the time such
information was provided and, except as specifically identified to Bank in a
subsequent writing, remains complete and correct today, and shall be complete
and correct at each time Borrower is required to reaffirm the representations
and warranties set forth in the Credit Agreement.
    





--------------------------------------------------------------------------------





A CREDIT AGREEMENT MUST BE IN WRITING TO BE ENFORCEABLE UNDER NEBRASKA LAW. TO
PROTECT THE PARTIES FROM ANY MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT,
PROMISE, UNDERTAKING OR OFFER TO FOREBEAR REPAYMENT OF MONEY OR TO MAKE ANY
OTHER FINANCIAL ACCOMMODATION IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR
EXTENSION OF CREDIT, OR ANY AMENDMENT OF, CANCELLATION OF, WAIVER OF, OR
SUBSTITUTION FOR ANY OR ALL OF THE TERMS OR PROVISIONS OF ANY INSTRUMENT OR
DOCUMENT EXECUTED IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF
CREDIT, MUST BE IN WRITING TO BE EFFECTIVE.    


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be effective as of the effective date set forth
herein.




 
 
 
WELLS FARGO BANK,
THE BUCKLE, INC.
 
NATIONAL ASSOCIATION
 
 
 
 
 
By:
/s/ DENNIS H. NELSON
 
By:
/s/ JENNI L. CHRISTIANSEN
 
DENNIS H. NELSON,
 
 
JENNI L. CHRISTIANSEN
 
PRESIDENT, CHIEF EXECUTIVE
 
 
VICE PRESIDENT
 
OFFICER
 
 
 
 
 
 
 
 
BUCKLE BRANDS, INC.
 
 
 
 
 
 
 
 
By:
/s/ DENNIS H. NELSON
 
 
 
 
DENNIS H. NELSON,
 
 
 
 
PRESIDENT, CHIEF EXECUTIVE
 
 
 
 
OFFICER
 
 
 




